Exhibit 10.46

CONFIDENTIAL

JOHNSONDIVERSEY, INC.

AMENDED AND RESTATED

PERFORMANCE BONUS OPPORTUNITY PLAN

FOR KEY EXECUTIVES AND OFFICERS

EFFECTIVE AS OF OCTOBER 21, 2002

UPDATED DECEMBER 2004

 

I. ADOPTION OF PLAN.

The Board of Directors (the “Board”) of JohnsonDiversey, Inc., a Delaware
corporation (the “Company”), adopts this Amended and Restated Performance Bonus
Opportunity Plan (the “Plan”) effective October 21, 2002 for certain key
executives and officers of the Company. The awards for all key executives under
this Plan shall be made only if authorized by the Compensation and Management
Succession Committee (the “CMSC”) of the Board of the Company or by the Chief
Executive Officer of the Company, as applicable, in accordance with this Plan.
Awards for all corporate officers shall be made under this Plan only if
authorized by the CMSC. Corporate officers and key executives are collectively
referred to in this Plan as “Participants.” This Plan incorporates and
supercedes all previous performance bonus opportunity plans previously adopted
by the Company. This Plan shall be ongoing until terminated by action of the
Board at any time. The chairman of the CMSC is authorized to act for the CMSC
between regular meetings of the CMSC.

 

II. PURPOSES OF THE PLAN.

This Plan is aimed at building the general management capabilities of
Participants of the Company as well as stimulating and rewarding outstanding
individual performance. Specifically, the purposes of the Plan are to:

 

  A. Contribute to the on-going development of the Company’s management
resources by recognizing and rewarding outstanding performance, achievements and
contributions to fiscal year results by individual Participants.

 

  B. Direct efforts of Participants to specific challenges and opportunities
that warrant extraordinary attention.



--------------------------------------------------------------------------------

  C. Motivate Participants to develop maximum resourcefulness and resiliency in
planning and directing their organizations in the faces of changing competitive,
economic, political and other conditions.

 

  D. Provide an incentive for Participants to constructively assist other
organizations in the Company to meet current and future challenges.

 

  E. Encourage Participants to develop realistic yet challenging short-range key
objectives that will stretch their organizations’ capabilities.

 

  F. Ensure that goals, specific plans for attaining them, accomplishments and
the basis for measuring them are fully discussed and agreed upon by superiors
and subordinates on a regular basis.

 

  G. Motivate and reward Participants to build a longer term management
perspective and commitment and achieve long-range strategic objectives for
business units and the Company.

 

III. COMPONENTS OF THE PLAN.

 

  A. Eligibility. All Participants of the Company are eligible to receive awards
under the Plan; provided that eligibility of a Participant in a given year is
not a guarantee that a payout will be made to that Participant for that year.
Participants will be notified of their selection prior to the beginning of the
fiscal year. Additional Participants may be added during the fiscal year by the
CMSC, Chief Executive Officer or by a senior officer to whom the Chief Executive
Officer designates authority, as applicable, either by the CMSC’s own action or
upon the recommendation of the Chief Executive Officer or his designee.

 

  B. Administration of the Plan.

 

  1. Basis for Awards. Individual awards to each Participant shall be based on
the base salary of such Participant as of the end of the last day of the fiscal
year. If a Participant has been with the Company for less than the full fiscal
year, such Participant’s base salary, for purposes of this section, shall be
prorated based on the number of full months the Participant has worked for the
Company during the applicable fiscal year. For this purpose, the term “base
salary” shall not include profit sharing, allowances or any other payments or
benefits, whether legally required or not.

 

2



--------------------------------------------------------------------------------

Target awards for all corporate officers will be established by the CMSC and
target awards for all other Participants will be established and approved by the
Chief Executive Officer before the start of each fiscal year. These target award
levels are not intended to limit the CMSC’s and/or Chief Executive Officer’s
complete flexibility in exercising its/his discretion in any way.

 

  2. Factors Considered in Determining Individual Awards. Primary factors to be
considered in determining individual awards shall include:

 

  •  

results against all annual objectives;

 

  •  

retrospective evaluation of the degree of stretch required to achieve the
objectives;

 

  •  

retrospective evaluation of the changes in business circumstances, shifts in
strategic direction and external factors beyond the influence of the
Participant;

 

  •  

overall performance;

 

  •  

cooperation with/assistance to other corporate units.

 

  (a) Annual Objectives. In judging results against annual objectives,
performance of the appropriate organizational business unit (or for officers, up
to three organizational business units) of which a Participant is a member may
be weighed. Those organizational business units may include:

 

  (i) The business unit to which the individual key executive provides primary
support (as determined by the officer to whom the key executive reports and
his/her respective senior officer) or which an individual officer personally
directs.

 

  (ii) The region or operation of which the officer is a member and has an
impact (e.g., North America; Europe).

 

  (iii) The guideline percentages of target awards that relate to organizational
business unit performance will be set out in the target recommendation to be
adopted each fiscal year by the CMSC and/or Chief Executive Officer.

 

3



--------------------------------------------------------------------------------

Such percentages are intended to assure that consideration is given to all
applicable elements. However, they are not in any way intended to restrict or
bind the CMSC and/or Chief Executive Officer from exercising discretion in
determining the amount of any award or whether an award is made.

 

  (b) Cooperation and Assistance to Overall Company. All Participants will, at
various times, have an opportunity to help the Company achieve its goals by
cooperating or assisting other units within the corporate structure. When those
opportunities occur, the degree of cooperation and assistance will be considered
as a factor in determining the individual Participant’s award.

 

  (c) Termination Prior to Payout.

 

  (i) Should the employment of a Participant terminate due to death, disability,
retirement or elimination of job before an award under this Plan is made,
[a] where such termination occurs during the first three months of the fiscal
year, the Participant shall receive no payout amount; and [b] where such
termination occurs after the first three months of the fiscal year, the payout
for such Participant shall be prorated on the actual amount multiplied by the
number of full months worked during the fiscal year.

 

  (ii) Should the employment of a Participant terminate due to termination by
the Company for cause or resignation of employment by Participant prior to
attainment of age 55 and 10 years of service with the Company before an award
under this Plan is made, then the Participant shall receive no payout amount.

 

  (iii) Should the employment of a Participant terminate due to termination by
the Company without cause before an award under this Plan is made, the CMSC
and/or Chief Executive Officer will consider the circumstances of the
Participant’s termination and may, in its or his sole discretion, adjust or
eliminate such award as it or he deems appropriate.

 

4



--------------------------------------------------------------------------------

  (d) Awards Fully Discretionary. It is expected that individual awards will
vary and that overall performance differences will be reflected in differing
awards. There is neither a fixed formula nor a guarantee that awards will be
made to eligible Participants under this Plan; nor is there any commitment
whatsoever by the Company that it shall make any payments in a given year.

 

  3. Detailed Plan Administration.

 

  (a) Approvals. Two levels of approvals are normally required for Plan
objectives and awards including a signature of a senior officer. Awards for
corporate officers require approval of the CMSC. Awards for all other
Participants require approval of the Chief Executive Officer. Awards for other
Participants require the final approval only of the Chief Executive Officer or
other senior officer to whom he designates authority.

 

  (b) Process for Preparing And Securing Approval of Objectives. Participants
and their superiors establish annual objectives for the next fiscal year in
conjunction with the adoption of the annual budget for that year.

The format for objective setting is distributed to Participants by their
superiors prior to the start of the fiscal year. Each Participant drafts his/her
objectives and then discusses them with the superior; together they reach a
mutual agreement on the Participant’s objectives. These objectives receive final
approval from the senior officer to whom the Participant reports and/or the
Chief Executive Officer, as applicable. Following such approval, the finally
approved objectives are then returned to Participant.

 

  (c) Reviewing Year End Results. At the close of the fiscal year, the superior
evaluates the Participant’s performance against annual objectives. This
information is discussed with the Participant, who is given an opportunity to
provide additional information or evidence of completion. The superior submits
his/her evaluation of performance against objectives and assessment of overall
performance to the next level of management.

 

5



--------------------------------------------------------------------------------

  (d) Recommended Awards. Award recommendations are made to the CMSC and/or
Chief Executive Officer by the officer to whom the Participant reports. In the
absence of the appropriate officer to recommend an award, the Chief Executive
Officer can act.

 

  (e) Approval of Recommended Awards. Final approval of award recommendations is
made for each Participant by the CMSC and/or Chief Executive Officer.

The CMSC shall have final authority to approve or change any individual awards
recommended to it; it may, at its sole discretion, reduce, eliminate or increase
such recommended awards, regardless of anything contained in this Plan.

 

IV. RELATIONSHIP OF THIS PLAN TO OTHER PLANS.

The Plan is fully discretionary in its application and is not related to other
compensation plans of the Company, including, for example, merit increase
programs, cash and deferred profit sharing, special awards, incentive
certificate plan, restricted stock plan, stock purchase plan and benefit
programs and other similar plans. Notwithstanding the foregoing, funding for
this Plan will be derived in part from the Company’s cash profit sharing plan as
set forth in the U.S. Plan (Section 8) and in the plans of the Company’s
Subsidiaries.

 

V. PAYMENT AND HANDLING OF AWARDS.

A. Award Payment. All Participants who are U.S. employees of the Company will
have their award paid in U.S. dollars. All other Participants will normally have
their award paid to them in the currency of the country in which the Participant
worked during the fiscal year and charged to that company. If a Participant
worked in more than one country during the fiscal year, the award will be
equitably apportioned between or among various companies and the awards will be
charged to various companies as an expense on the same basis. In making such
apportionment, consideration may be given to various relevant factors such as:
length of service, job levels, and performance at each company. Exceptions
require the approval of a senior officer to whom the Participant reports. All of
the foregoing is subject to the requirements of local laws.

 

6



--------------------------------------------------------------------------------

B. Distribution from Legacy Deferred Accounts.

Upon retirement from the company, our Deferred Compensation Administrator will
begin account distributions based upon the Method of Payment as elected by the
Participant. Upon termination from the company for cause or by resignation of
the Participant, all funds within any Legacy Deferred Compensation Plans will be
paid out in a lump sum as soon as administratively feasible notwithstanding any
election by the Participant to the contrary.

 

VII. MANAGEMENT’S AUTHORITY.

Nothing in this entire Plan shall affect the traditional authority of management
to establish the compensation of employees other than elected officers.

 

7